Citation Nr: 1502278	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  09-42 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include bi-polar disorder and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a personality disorder with dissocial features. 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans' Services 


ATTORNEY FOR THE BOARD

C. Bruce, Counsel



INTRODUCTION

The Veteran served on active duty from July 1977 to May 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran requested a hearing before the Board in Washington, DC, in his October 2009 VA Form 9, substantive appeal.  The Veteran was scheduled for a hearing, but prior to that hearing he submitted a letter in September 2014 requesting that the hearing be postponed because he is currently incarcerated.  He stated in the letter that he would be unable to attend a hearing prior to October 11, 2016.  As will be further addressed below, the Board finds that an examination is needed in this case and that examination can be obtained now, and the hearing subsequently scheduled at such time that the Veteran is able to attend. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The issues of entitlement to service connection for a psychiatric disorder, to include bi-polar disorder and PTSD, and entitlement to service connection for a personality disorder with dissocial features require additional development.  

A psychiatric evaluation was requested during the Veteran's active duty following several incidents of misbehavior.  In the March 1978 in-service psychiatric evaluation the examiner noted that the Veteran failed to grasp the severity of his situation, that he had very little insight, and that he did not believe he should be held accountable for his actions.  The examiner diagnosed him with immature personality disorder with dissocial features, which was noted to be a personality disorder.  
Post-service treatment records indicate that the Veteran has had various diagnoses on Axis I, including adjustment disorder, depression, substance abuse, and bi-polar disorder.  The Veteran has also been diagnosed with a personality disorder.  

Because it is unclear exactly what the Veteran's psychiatric diagnosis is and because there is evidence of psychiatric treatment in service, the Board finds that an examination is required to address whether the Veteran has a current psychiatric diagnosis that is related to psychiatric problems in service.  If it is determined that the Veteran had a personality disorder that pre-existed service, an opinion regarding whether any current psychiatric diagnosis was super-imposed on his diagnosis of a personality disorder is also required.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

The Board notes that because the Veteran is incarcerated additional measures may have to be taken to provide the Veteran with an examination as VA may be unable to compel prison officials into providing the Veteran with an examination.  See Bolton v. Brown, 8 Vet. App. 185 (1995), quoting Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA must "tailor [its] assistance to the peculiar circumstances of confinement . . . [as incarcerated Veterans] are entitled to the same care and consideration given to their fellow [non-incarcerated] Veterans").

Therefore, schedule the Veteran for an examination to determine whether the Veteran has a psychiatric condition that is related to his active duty service.  While VA does not have the authority under 38 U.S.C.A. § 5711 (West 2002) to require a correctional institution to release a Veteran so that VA can provide him the necessary examination at the closest VA medical facility, VA's duty to assist an incarcerated Veteran extends to arranging for adequate evaluation within the prison facility, or if unable to do so, having him examined by a fee-basis physician or requiring a VA physician to examine him.  See Bolton, 8 Vet. App. at 191.  Therefore, an examination should be scheduled at the state hospital with a correctional or fee-basis examiner, and document such efforts, if proper arrangements cannot be made to have the Veteran examined at a VA facility.  A definitive answer should be obtained from the state official that has the authority to respond to VA requests for an examination and records and documented in the claims file.  See Mercurio v. Nicholson, 21 Vet. App. 401 (Table), No. 05-1299, 2006 WL 3200829 (Aug. 31, 2006).

If, after the necessary attempts have been made, and the Veteran is unable to be scheduled for an examination, then the entire claims folder should be reviewed by a VA examiner to obtain a medical opinion pertinent to the issue here, even in the absence of the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Coordinate with the state department of corrections to schedule the Veteran to undergo a psychiatric examination by a VA, a correctional, or a fee-basis physician to determine whether the Veteran has a current psychiatric disorder that is related to his active duty service.  Determine which state official has the authority to respond to requests for an examination and medical records and obtain a definitive answer from that official and document that response in the claims file.

2.  Schedule the Veteran for a psychiatric examination by an appropriate examiner.  The purpose of the examination is to determine the nature of the Veteran's claimed psychiatric disorder and whether any identified disorder began during active service or is related to any incident of service, including super-imposed on a pre-existing personality disorder.
	
The following considerations must govern the examination:

(a).  The claims file and a copy of this remand must be made available to the examiner, who must acknowledge receipt and review of these materials in any report generated.

(b).  The examiner must review all medical evidence associated with the claims file.  In particular, the Board draws the examiner's attention to the in-service diagnosis of immature personality disorder with dissocial features and the current treatment records that provide diagnoses of adjustment disorder, depression, substance abuse, and bi-polar disorder.

(c).  All indicated testing must be accomplished.  The examiner must consider the Veteran's lay testimony and note in his or her report whether there is a medical basis for corroborating or discounting the credibility or reliability of the Veteran.
		
(d).  The examiner must provide a diagnosis for any psychiatric disorder found from considering the claims file and from examining the Veteran.

(e).  For any psychiatric disability diagnosed, the examiner must specifically opine whether that disability (1) began during service, or (2) is related to any incident of service, to include being super imposed on an already existing personality disorder.
(f).  In all conclusions, the examiner must identify and explain the medical bases of his or her opinion with reference to the claims file.

(g).  The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran.  By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the examiner explained the factual and medical bases for any opinion.

3.  If, and only if, after attempting to obtain a VA, a fee-basis or a correctional examination, an examination cannot be procured, such should be documented in the claims file and the claims folder should be sent to a VA compensation and pension examiner to review the entire file and provide an opinion regarding whether the Veteran has any current psychiatric disorder that is related to his active duty service to include being super-imposed on an already existing personality disorder.  

4.  After completing all indicated development, readjudicate the Veteran's claims in light of all the evidence of record.  If the benefits sought on appeal remain denied, then the Veteran and his representative must be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.  Additionally, should a hearing before the Board still be desired at that point (if benefits are not granted), contact the Veteran to attempt to schedule him for a hearing, with consideration of his ability to attend the hearing.  Thereafter, if indicated, the case must be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




